                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNION PACIFIC RAILROAD COMPANY,                )
                                               )
       Plaintiff                               )
                                               )
          vs.                                  ) Case No. 1:19-cv-07957
                                               ) Judge Jorge L. Alonso
COMMUTER RAIL DIVISION OF THE                  ) Magistrate Judge Gabriel Fuentes
REGIONAL TRANSPORTATION                        )
AUTHORITY, d/b/a METRA,                        )
                                               )
       Defendant.                              )

       DEFENDANT COMMUTER RAIL DIVISION OF THE REGIONAL
  TRANSPORTATION AUTHORITY’S MEMORANDUM IN OPPOSITION TO UP’S
                MOTION FOR SUMMARY JUDGMENT

Robert T. Shannon                              Charles A. Spitulnik
Adam L. Saper                                  KAPLAN KIRSCH & ROCKWELL LLP
HINSHAW & CULBERTSON LLP                       1634 I (“Eye”) Street NW, Suite 300
151 N. Franklin Street, Suite 2500             Washington, DC 20006
Chicago, Illinois 60606                        (202) 955-5600
(312) 704-3000




Counsel for the Commuter Rail Division
of the Regional Transportation Authority
d/b/a Metra


Dated: October 30, 2020




                                           1
                                       INTRODUCTION

       In its Complaint, Union Pacific Railroad Company (“UP”) asks this Court to address

whether it has a common carrier obligation to operate the commuter passenger service it provides

on the UP North, UP West and UP Northwest lines (“UP Lines”). The Commuter Rail Division

of the Regional Transportation Authority (“Metra”) has demonstrated in its Motion for Summary

Judgment that the answer to UP’s question is “yes.” UP asserts, based on its erroneous view of its

long-standing legal obligation, that it can stop providing commuter service – relied upon pre-

COVID for 97,000 daily trips – on a whim. UP is wrong. It cannot. UP’s Motion for Summary

Judgment misinterprets legislation, legislative history and case law to support its incorrect

assertion that it has no such common carrier obligation. Further, there is no support, i.e. no case

law or legislative enactment, that eliminates the common carrier obligation. Since the states and

the federal government codified the common carrier obligation and established procedures for

terminating service provided pursuant to that obligation, railroads may not cease providing service

that fulfills that obligation without approval from the applicable regulator. The Court must deny

the relief requested by UP’s Motion for Summary Judgment, confirm that it has that obligation

and must comply with the applicable law.

                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       Metra relies for the purposes of this Reply on its Local Rule 56.1 Statement of Material

Facts As To Which There Is No Genuine Issue, ECF 85 (“SMF”), filed in conjunction with the

Memorandum in Support of Motion for Summary Judgment, ECF 84 (“Metra Br.”) on October

19, 2020. Metra is filling concurrently herewith, its response to UP’s Statement of Material Facts.




                                                2
                                                  ARGUMENT

    I.       CONTRARY TO UP’S UNSUPPORTED CONTENTION, NEITHER ICCTA
             NOR ANY OTHER LAW RELIEVED CNW OR UP OF THE COMMON
             CARRIER OBLIGATION TO PROVIDE COMMUTER RAIL PASSENGER
             SERVICE ON THE UP LINES

         UP inherited from CNW a common carrier obligation to operate commuter service on the

UP Lines. No change in the law, no legally sanctioned action by CNW, no legally sanctioned

action by UP, nothing that has occurred at any time has altered that obligation. This Court should

reject UP’s assertions to the contrary. Surface Transportation Board (“STB”) decisions and case

law, see ECF 84, Metra Br. 8-9, demonstrate that Congress did not eliminate UP’s common carrier

obligation to provide commuter passenger service when it enacted the ICC Termination Act of

1995, Pub. L. No. 104–88, 109 Stat. 803 (1995) (“ICCTA”), ECF 78, UP Br. 4. Contrary to UP’s

claims, ICCTA’s repeal of 1958 enactments did not grant railroads freedom from their obligations

and was never intended to leave common carriage transportation of passengers unregulated. This

novel theory is unsupported by Congressional enactments, legislative history, and the

administrative decisions of the STB. UP’s common carrier obligation with respect to commuter

service remains despite the regulatory changes made by ICCTA.1

         As discussed further, infra at 9-12, the repeal of the discontinuance statutes, previously

codified at 49 U.S.C. §§ 10908, 10909, merely removed one remedy for seeking regulatory

approval for passenger rail line discontinuances. The repeal did not relieve existing carriers of

obligations in place—in this case for over one hundred years. Rather, the repeal streamlined

regulations to mirror changes to regulatory structure as applied to railroads, which had arisen under


1
  Notwithstanding the reference in the PSA to UP as an “independent contractor,” ECF 78, UP Br. 2, citing ECF 1,
Ex. A § 2.01, UP has a primary obligation to provide the service. In 2019 alone, UP received a $98 Million in subsidies
for that operation from Metra. ECF 85, SMF ¶ 30. Metra’s role as subsidy provider and UP’s role as service offeror
remain the controlling factors here, with UP providing the service that fulfills its and its predecessors long-standing
obligation to Chicago area commuters.


                                                          3
other new laws including the Rail Passenger Service Act of 1970, Pub. L. No. 91-518, 82 Stat.

1327 (1970) (“RPSA”) and the Northeast Rail Services Act of 1981, Pub. L. 97-35, §§ 1133(2),

1137, 95 Stat. 643, 644-647 (1981) (“NERSA”). The fallacy of UP’s argument is evident in the

decisions it cites.

        A.       ICCTA DID NOT GRANT INTERSTATE FREIGHT RAILROADS
                 “UNRESTRICTED PERMISSION” TO LEAVE THE BUSINESS OF
                 PROVIDING PASSENGER SERVICE

        UP asserts that ICCTA “granted freight railroads unrestricted permission to leave the

business of providing common carrier passenger service on their lines, thus eliminating any

continuing obligation to provide common carrier passenger service.” ECF, 78, UP Br. 6 (emphasis

added). UP is wrong. Congress never intended to allow a railroad to walk away from a passenger

service that, pre-COVID provided 97,000 passenger trips per day, without consequence or

oversight.2

        After ICCTA, the STB reviewed its jurisdiction over passenger rail in DesertXpress

Enters., LLC—Petition for Declaratory Order, STB Finance Docket No. 34914 (Service Date May

7, 2010). The STB held that “there was “no basis for concluding that Congress [] anticipated and

carved out—much less eliminated—from the scope of the [STB]’s jurisdiction any and every other

form of interstate passenger operations that might arise in the future as part of the nation’s general

system of rail transportation.” Slip op. at 14. The STB went on to hold that it had jurisdiction

over new interstate passenger routes. Id. at 17.

        As Metra noted in its brief, courts are reluctant to take action to repeal a statute based on

implication only. ECF 84, Metra Br. 12 (citing Rodriguez v. United States, 480 U.S. 522, 524



2
 In a September 23, 2020 letter to Metra, UP confirmed its intent to phase out the services that UP provides on the
UP Lines. Metra Response to UP’s Statement of Material Facts, Second Harrison Affidavit, Exhibit A (see also UP
Exhibit 11).


                                                        4
(1987) (“[R]epeals by implication are not favored, ... and will not be found unless an intent to

repeal is clear and manifest”) and Morton v. Mancari, 417 U.S. 535, 550-51 (1974)). If Congress

intended to give railroads “unrestricted permission” to abandon their common carrier obligation

for then-existing passenger routes, it would have done so explicitly in ICCTA or RPSA. ICCTA

simply repealed portions of the code that were largely – but not completely – outdated based on

other legislation, such as the RPSA, see ECF 84, Metra Br. 15. As the STB found in DesertXpress,

ICCTA provided the STB with ongoing jurisdiction over passenger commuter rail at issue in this

case. The STB recently reaffirmed its jurisdiction over passenger common carrier service in Great

Canadian Railtour Company Limited d/b/a Rocky Mountaineer — Petition For Exemption from

49 U.S.C. Subtitle IV, STB Finance Docket No. 35851 (Service Date June 3, 2015) (“Rocky

Mountaineer”); see ECF 84, Metra Br. 9-10.

        In DesertXpress, the STB clarified that “[n]owhere in the statute or its legislative history

has Congress defined the interstate rail network as essentially or exclusively freight-based.”

DesertXpress Enters., LLC—Petition for Declaratory Order, STB Finance Docket No. 34914, slip

op. at 17 (Service Date May 7, 2010). To be sure, UP’s common carrier commuter passenger rail

service on the UP Lines is one of two remaining commuter rail services that rely on freight

railroads.3 But that uniqueness does not give UP the ability to decide unilaterally whether, when

or how it will continue providing that service.

        UP also relies on the Senate Conference report for the notion that through ICCTA,

Congress sought to ensure that “regulation of passenger transportation [was] generally

eliminated.” ECF 78, UP Br. 8. UP cites the Senate Conference Report for the proposition that



3
  BNSF Railway also provides Metra service pursuant to a Purchase of Service Agreement. SMF ¶ 18. Pre-COVID,
the BNSF line provided 55,000 passenger trips per day. Metra Response to UP’s Statement of Material Facts, Harrison
Affidavit.


                                                        5
“nothing in this bill should be construed to authorize States to regulate railroads in areas where

Federal regulations have been repealed by this bill.” Id. citing S. Rep. No. 104-176, at 6 (1995).

Yet section 304 of the Senate Report also states:

        [T]his section would amend 49 U.S.C. 10501 -- which establishes jurisdiction over
        rail and pipeline transportation and intermodal rail-water or pipeline-water
        transportation -- in several respects. The exclusive nature of the Board's regulatory
        authority under Part A would be clarified (paragraph 1). The Board's rail
        jurisdiction would be limited to freight transportation (paragraph 2 and 4), because
        rail passenger transportation today (other than service by Amtrak, which is not
        regulated under the ICA) is now purely local or regional in nature and should be
        regulated (if at all) at that level.

S. Rep. No. 104-176, at 29. Thus, this legislative history supports the theory that the drafters

intended the states to resume regulatory functions--a premise UP would certainly reject. UP cannot

have it both ways.

        B.      CASE LAW CITED BY UP IS NOT CONTROLLING OR ANALOGOUS
                TO THE METRA / UP DISPUTE

        UP relies on several cases which only serve to bolster Metra’s argument that UP’s common

carrier obligation on the line remains intact. For example, in Chicago Southshore and South Bend

Railroad – Petition for Declaratory Order – Common Carrier Obligation, Finance Docket No.

31577, 1989 ICC LEXIS 366 (ICC Service Date Dec. 29, 1989), the railroad sought an exemption

to acquire and operate a rail line in Illinois and Indiana. Id. at *1. In its filings with the Interstate

Commerce Commission (“ICC”), the railroad asked for a declaratory order confirming that

Southshore’s service obligation would be limited to providing freight transportation while a

separate entity would provide passenger operations. Id. at *3. The ICC authorized Southshore’s

common carrier obligation to be limited to freight and, in so doing, wrote “[s]hippers on the line

will recognize Southshore as the freight carrier; commuters will turn to the taxpayer-supported

[other railroad] for passenger service.” Id. Unlike Chicago Southshore, UP never sought authority




                                                   6
to operate only freight service when it acquired CNW. Instead, UP acquired the company and all

of the obligations that it held at the time. Union Pac. Corp., Union Pacific R. and Mo. Pac. R. —

Control—Chi. & N.W. Holdings Corp. and Chi. & N.W. Transp. Co., Finance Docket No. 32133

(ICC filed Jan. 29, 1993), Application, Vol. 1, 124 (“UP-CNW would continue to work closely

with METRA to handle both freight and commuter operations without undue interference to

either.”). CNW had not sought, and UP did not seek authority from the ICC in 1995 to discontinue

commuter rail passenger service on the UP lines after the CNW acquisition. In contrast, Chicago

Southshore petitioned the ICC, requesting relief from any passenger common carrier obligation.

Instead, all UP has ever sought with respect to this commuter service is the substantial subsidy and

funding for related capital infrastructure improvements that Metra continues to provide.

       Metra agrees with UP’s explanation that “[i]f a railroad assumes an obligation to provide

common carrier freight or passenger service over a line, the obligation continues unless and until

the railroad permissibly abandons the line or discontinues the service.” ECF 78, UP Br. 5 citing

Nat’l R.R. Passenger Corp. v. Atchison, Topeka & Santa Fe Ry., 470 U.S. 451, 455 n.7 (1985);

Chi. & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 320 (1981). Yet, without

authority UP asserts that CNW “had no federal common carrier obligation to provide passenger

service when CNW merged with UP” in 1995, ECF 78, UP Br. 11. But that sentiment is contrary

to UP’s arguments that ICCTA relieved railroads of their obligations to seek ICC or STB authority

to discontinue service and the well-established law on the acquisition of common carrier

obligations. ECF 84, Metra Br. 14, Groome & Assocs., Inc. and Lee K. Groome v. Greenville Cty

Econ. Dev. Corp., STB Docket No. NOR 42087, slip op. at 10 (Service Date July 27, 2005) (when

an entity acquired “full ownership of an active railroad” it “assumed a common carrier

obligation”). It is also contrary to CNW’s own express statement in the 1979 Grant Agreement in




                                                 7
which CNW agreed that “in the event no Service Agreement is in effect, [CNW] shall provide

Commuter Rail Service over the Project Facilities in accordance with its common carrier

obligation.” SMF ¶ 20. UP assumed an obligation, has continued to receive substantial funding

from Metra to support it, and never sought regulatory authority to cease those services.

Accordingly, UP may not halt service on the UP Lines without regulatory approval.

   II.        UP CANNOT CLAIM THAT FEDERAL PREEMPTION AFFORDS IT A
              MEANS TO ABANDON OR DISCONTINUE ITS COMMON CARRIER
              COMMUTER SERVICE ON THE UP LINES WITHOUT STB OR ILLINOIS
              AUTHORITY.

         A.     THE FEDERAL COMMON CARRIER OBLIGATION HAS NOT BEEN
                REPEALED

         As long as UP continues to hold a common carrier obligation to provide the commuter

service on the UP lines, the broad scope of the STB’s regulatory regime continues to govern its

rights and obligations. 49 U.S.C. § 10501. The statute specifically states that “the remedies

provided in this part are exclusive and preempt the remedies provided under Federal or State law.”

49 U.S.C. § 10501(b). The remedy of abandonment or discontinuance of service is specifically

addressed in 49 U.S.C § 10903. As long as the federal statute continues to include a section that

governs the process for abandoning or discontinuing service on all or a portion of its lines, see id.,

then UP may not unilaterally cease service that is part of its common carrier obligation.

         To support its argument that any state regulation of its common carrier obligation is

preempted, UP relies on a litany of cases that address the scope of federal preemption enjoyed by

railroads. Railroads do indeed enjoy the benefit of broad preemption that frees them from

burdensome and potentially inconsistent state-based regulations implicating interstate railroad

transportation. See ECF 78, UP Br. 9, citing CSX Transp. Inc. v. Georgia Pub. Ser. Comm’n, 944

F.Supp. 1573, 1583 (N.D. Ga. 1996) (ICCTA preempted state regulatory authority over the closing




                                                  8
of local railroad offices known as “railroad agencies”); and Wedemeyer v. CSX Transp. Inc., 850

F.3d 889, 894 (7th Cir. 2017) (plaintiffs’ attempt to remove abandoned railroad tracks and take

possession of underlying property were preempted under ICCTA). However, none of the cases

cited by UP stand for the proposition that a railroad may unilaterally cease service based on federal

preemption.

       Rather the preemption cases cited by UP deal with state-level regulation of rail

transportation that would interfere with railroad operations – specifically, with a railroad’s ability

to fulfill its common carrier obligation - in some way. See e.g., id. Indeed, Metra does not dispute

UP’s assertion that “Congress’s intent in ICCTA to preempt state and local regulation of rail

transportation has been recognized as broad and sweeping,” ECF 78, UP Br. 9-10, quoting Union

Pac. R.R. v. Chi. Transit Auth., 647 F.3d 675, 678 (7th Cir. 2011). However, neither ICCTA, nor

any other legislation regarding passenger rail obligations, such as RPSA, relieved UP of its

obligation to provide commuter service on the UP lines.

       UP does not provide this Court with any authority that addresses the unique situation in

which UP and Metra find themselves. No court or legislative enactment has eliminated an existing

passenger rail common carrier obligation – either intercity or commuter – under a theory that

ICCTA preempts state common carrier obligations. Preemption does not itself provide any

relief—rather it requires UP to seek relief from the STB pursuant to § 10903. If state law is

preempted, as UP contends, then the STB’s jurisdiction remains and UP must seek authority in

order to cease service. The existence of preemption does not provide an avenue for relief for UP.

It only dictates which law would govern – the U.S. Code.




                                                  9
        B.      IF THE FEDERAL OBLIGATION DOES NOT EXIST, ILLINOIS LAW
                GOVERNS THE OPERATION OF COMMUTER SERVICE ON THE UP
                LINES

        For ten pages of its twelve page brief UP attempts to preoccupy the Court with the asserted

negative implication that the 1996 repeal of former 49 U.S.C. §§ 10908 and 10909 repealed any

federal obligation to passengers—never mind that passenger service was expressly retained in the

Board’s regulatory responsibilities. 49 U.S.C. § 10101 (defining transportation subject to the

Board’s jursidiction as including “services . . . related to the transportation of passengers . . . ”), or

that the STB has specifically confirmed in DesertXpress that the agency retains jurisdiction over

passenger operations provided by interstate carriers.

        Assuming arguendo that the repeal of §§ 10908 and 10909 eliminated all federal passenger

discontinuance authority, UP’s argument fails for either of two reasons. First, the repeal of 49

U.S.C. §§ 10908 and 10909 means the STB does not have exclusive jurisdiction; there is no longer

a requisite “remedy under this part” required to trigger federal preemption in the area of passenger

discontinuance. 49 U.S.C. § 10501(b). And if, as UP contends, passenger transportation is not

regulated under 49 U.S.C. Subtitle IV Part A (ECF 78, UP Br. 11), it would be particularly unclear

what role the STB had to play in intrastate passenger operations such as UP largely performs in

Chicago.

             1. REPEAL OF SECTIONS 10908 AND 10909 REPEALED THE
                PREEMPTIVE JURISDICTION OF THE STB OVER DISCONTINUANCE
                REMEDIES

        As UP must admit, the preemptive scope of STB jurisdiction is coextensive only with the

remedies under Subtitle IV, Part A. UP Br. 9 (“The preemption clause provides that the remedies

provided under this part with respect to regulation of rail transportation are exclusive and preempt

the remedies provided under Federal or State law.”) (emphasis in original, citations and internal




                                                   10
quotations omitted). The effect of the premise is clear: if there are no remedies “under this part”

(e.g., passenger service discontinuance remedies which have been repealed) then there is no

exclusive jurisdiction.

        This is amply demonstrated in UP’s careful explanation of the history of former (now

repealed) § 10908, which demonstrates how Congress, created—and later eliminated—the

passenger discontinuance remedies of 49 U.S.C. Subtitle IV Part A. Section 10908 was enacted

in 1958 as a federal process for receiving passenger train discontinuance authority. At the same

time Congress created the exclusive jurisdiction of the Board over the remedies identified in Part

A in 1996, it repealed the discontinuance process from Part A.               That uniform process of

discontinuance was, undoubtedly according to UP, a remedy in that it accorded federal relief from

an obligation that impaired the railroad. UP Br. 10 (stating that Congress “ . . . remov[ed] any

requirement that railroads obtain STB permission to discontinue such service. . .”). Who then,

holds control over the discontinuance remedy? UP is unabashed—“railroad management;” UP

can remedially provide itself with self-help and discontinue service at will. UP Br. 10. But, as is

evident from the Senate Report UP cites, that is not what Congress did, instead recording its intent

that the discretion to regulate passenger transportation that is “local or regional in nature . . . should

be regulated (if at all) at that level.” S. Rep. 104-76. Nowhere did Congress ever say it should go

unchecked.

        Moreover, as UP’s brief coyly acknowledges in a footnote with a less than complete

citation, when Congress intended to exempt certain elements of railroading from both federal and

state regulation, it did so by enacting a positive, express prohibition on regulation, as was the case

for spur track. UP Br. n.6. The non-regulation of spur track is not a jurisdictional inference or

negative implication absent from positive law, as UP would have the Court believe by omitting




                                                   11
the relevant statute. Id. Rather, Congress guarded against the idea that it was ceding spur track

remdies to the states by enacting a law to that effect. Where Congress wanted to create regulatory

gaps in ICCTA, it was very precise in doing so. Congress did not impliedly preempt or prohibit

regulation by just repealing a law. Compare UP n.6 with 49 U.S.C. §§ 10501(b)(2) and § 10906.

       Thus, when Congress desires that there be no remedy or regulation except those in Subtitle

IV, Part A it has been abundantly clear, circumscribing from federal and state regulatory discretion

spur track, labor, local government commuter service, and solid waste. See gen. 49 U.S.C. §

10906; 10501(c)(2). UP’s argument is the opposite, contending that Congress treated regulatory

authority differently within the same statute scheme. This is no premise from which to interpret

the law. Carcieri v. Salazar, 555 US 379, 395 (2009) (“We have repeatedly stated ... that absent

‘a clearly expressed congressional intention,’ ... [a]n implied repeal will only be found . . . where

the latter Act covers the whole subject of the earlier one and ‘is clearly intended as a substitute.’”)

(emphasis supplied). Principles of statutory construction do not permit the Court to accept UP’s

guess that Congress intended to repeal passenger discontinuance authority by implication.

           2. ILLINOIS LAW HAS FILLED ANY GAP IN THE REGULATORY
              SCHEME

       If, as UP argues, the STB does not have jurisdiction because of the repeal of § 10908 and

despite the continuing presence of § 10903, then Illinois law governs the termination by passenger

railroad operators like UP of their common carrier obligation within the state. The STB, in All

Aboard Florida-Operations LLC and All Aboard Florida-Stations — Construction and Operation

Exemption — In Miami, Fla. and Orlando, Fla., STB Finance Docket No. 35680, slip op. at 3

(Service Date Dec. 21, 2012) (“All Aboard Florida”), has confirmed that in circumstances where

passenger service is wholly intrastate, it has no jurisdiction over that operation. Jurisdiction, is of

course, fundamental to UP’s Motion for Summary Judgment, UP Br., 8, although the question of



                                                  12
who has jurisdiction presents an attempt by UP to obscure the question it poses in its Complaint

of whether it has a common carrier obligation. In All Aboard Florida, the Board determined that

an intrastate, non-Amtrak, passenger service performed on interstate-connecting lines also used

for freight was not part of the interstate rail network. If it is the case, as UP argues, that the ICCTA

removed the STB’s authority to regulate UP’s provision of the commuter service on the UP lines,

this Court would need to make a determination regarding the state common carrier obligation of

UP as to service that is intrastate, non-Amtrak, and performed on interstate-connecting lines also

used for freight. To the extent that the service on the UP Lines can be characterized as wholly

intrastate, the STB’s conclusion in All Aboard Florida that it is without jurisdiction in those

circumstances does not support a conclusion that there is no common carrier obligation. It leads

instead to the regulation of any attempt by UP to stop providing service on the UP Lines by the

laws of the State of Illinois.

        Section 10908 was introduced to remove state jurisdiction over passenger rail; by UP’s

theory (and despite the fact that § 10903 remains very much present), the law must return to the

status quo ante. Any part of rail regulation not subject to federal preemption has been retained by

the Illinois General Assembly and delegated to the Illinois Commerce Commission; UP gets no

free pass. 625 ILCS 5/18c-7101. As set forth by Metra, ECF 84, Metra Br, 21-22, the only

exception is where a railroad has an agreement with Metra. Accordingly, if, as UP argues, the

STB has no authority to regulate the discontinuance of these operations, when the Purchase of

Service Agreement between Metra and UP expires the Illinois Commerce Commission would have

jurisdiction over the commuter service operated on the UP Lines. ECF 84, Metra Br. 22, citing

Regional Transp. Auth. v. Ill. Commerce Comm’n, 455 N.E.2d 172, 175 (Ill. App. Ct. 1983)

(“[T]he RTA has sole jurisdiction over the companies with which it has a contractual relationship,




                                                  13
but if the contractual relationship ends, jurisdiction reverts to the [Illinois Commerce

Commission].”)

       As addressed in Metra’s brief, the common carrier obligation dates back over one hundred

years and grew out of state-level policies created to ensure that railroads would serve the

communities they passed through without discrimination. ECF 84, Metra Br. 6-7 citing Chicago

& A. R. Co. v. People, 67 Ill. 11, 17 (Ill. 1873) (Railroads, “[i]n accepting their charters, which

gave them an artificial existence as common carriers, [] necessarily accepted them with all the

duties and liabilities attached, by the existing law, to the function of a common carrier.”). In

Illinois, the common carrier obligation applied to railroads before the federal government codified

the obligation. Id. The STB either has jurisdiction and 49 U.S.C. § 10903 governs or it does not;

if it does not, Illinois has jurisdiction over the commuter operation and UP must seek approval

from the State of Illinois to discontinue passenger service.

       UP’s service on the UP Lines cannot be discontinued merely because UP has decided the

service is inconvenient, complex or unprofitable. There is no federal state legislative support for

that proposition and no case law that supports UP’s position.

                                         CONCLUSION

       For all of the reasons cited here and in Metra’s Memorandum in Support of its Motion for

Summary Judgment, Metra respectfully requests this court to deny UP’s Motion for Summary

Judgment and grant Metra’s Motion.




                                                 14
                                     Respectfully Submitted,


                                     /s/ Charles A. Spitulnik
Robert T. Shannon                    Charles A. Spitulnik
Adam L. Saper                        KAPLAN KIRSCH & ROCKWELL LLP
HINSHAW & CULBERTSON LLP             1634 I (“Eye”) Street NW, Suite 300
151 N. Franklin Street, Suite 2500   Washington, DC 20006
Chicago, Illinois 60606              (202) 955-5600
(312) 704-3000




                                       15
